DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on March 22, 2021 has been entered.
 Response to Arguments
Applicants’ arguments, filed with the RCE, with respect to claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Prabhala (US 2018/0301934).  Prabhala discloses an inverter that operates in either full- or half-bridge modes depending on its input voltage (fig 8; par 47 and 88-94).
Applicants’ arguments with respect to claim 3, however, are not persuasive.  The Applicants state that “independent claim 3 explicitly requires taking a stepped down voltage form the DC power output, comparing the value to a predetermined value…” (Remarks, page 10, emphasis added).  Claim 3, however, recites “a voltage detection circuit configured to measure the input voltage to the power supply circuit”.  Thus, the measured voltage occurs prior to the power factor improvement circuit (which boosts it) not a stepped down voltage from the DC power output.  
Ochi states that a closed bypass switch provides a higher voltage than when it is opened (par 28, 46). Ochi also teaches that the bypass switch should be operated based on the state of the battery, coil alignment, quick charge requested by the battery, and “other suitable circumstances” (par 46).  When combined, Liu’s input voltage detection circuit provides the indication of whether incoming voltage is low, satisfactory or high.  Thus, the skilled artisan would have been motivated to operate the Ochi bypass (which provides high or low voltage to the inverter) in response to Liu’s measured input voltage.
The Applicants contend that “Ochi explicitly teaches that the bypass switch 210 considers only whether voltage is applied to itself” (Remarks, page 11).  This line of reasoning has no basis in fact.  Ochi has a controller 212 that decides when to operate the bypass switch 210.  The switch responds to the commands given to it.  The Applicants’ argument confuses the passive switch (reacts to what it is told to do) with the active controller (decides when to command the switch to toggle).  
The §112(b) rejection of claim 1 is withdrawn.  The §112(b) rejection from claim 3 is maintained, as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance
Claim 3 recites the broad recitation “a control circuit configured to control a degree of boosting or step-down with response to the input voltage by the power supply circuit according to the input voltage measured” and the claim also recites “wherein the control circuit controls the short circuit so as to short-circuit the voltage converter when the input voltage measured is less than a predetermined voltage … controls the short circuit so as not to short-circuit the voltage converter when the input voltage measured is greater than or equal to the predetermined voltage”.
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 3 is indefinite because it is unclear if the applicants are seeking patent protection over the broad control circuit’s configuration to control the degree of boosting or step-down “according to the input voltage” (broad) or the specific manner by which the short circuit is operated in the last wherein clause as a direct result of the comparison of the measured input voltage to the predetermined voltage (narrow).   
same claim.  The Applicants can remedy this rejection by either: 1) deleting everything after “a control circuit”, thereby eliminating the broad recitation; or 2) deleting everything after “a control circuit”, as above, and replacing it with the last seven lines of the last paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2017/0267111) in view of Liu (US 7,095,215), Davis (US 2013/0049674) and Prabhala (US 2018/0301934).  
Ochi discloses a non-contact feeding device (fig 1-4; all text) comprising: 
a power transmission device (106); and a power receiving device (108) to which power is transmitted from the power transmission device in a non-contact manner, 
wherein the power transmission device includes: 
a transmission coil (112) configured to supply the power to the power receiving device; 
a power supply circuit (110) configured to supply AC power obtained by boosting or stepping down input voltage to the transmission coil and includes:

an inverter (208) configured to convert the DC power output from the power factor improvement circuit into AC power
a voltage detection circuit (inputs to 410 in fig 4); and 
a control circuit (210 and shown in more detail in figure 4) configured to control a degree of boosting or step-down with respect to the voltage measured (par 21, 23, 26 and 38-44).
Ochi discloses a wireless power system with a transmitter and receiver (fig 1).  The transmitter includes a controller that uses voltage measurements to control the boosting/bucking of voltage through the power supply circuit.  Paragraph 21 discloses the measured voltage, paragraph 23 discloses that the power factor correction (PFC) circuit (204) is a boost converter, and paragraph 26 discloses that the DC/DC converter is a buck (step-down) converter.  Figure 4 (par 38-44) then discloses that the controller uses the measured voltage to control the PFC and DC/DC converter.
A.	Ochi discloses that the boost/buck functionality is controlled based on various measured parameters (par 21), but does not expressly disclose the voltage detection circuit is configured to measure the input voltage to the power supply circuit or that the buck/boost is a function of this measured input voltage. 
B.	Ochi does not expressly disclose the specifics of the power receiving device, although it appears to be inherent that a rectifier would be found within either 116 or 118.  Support for this can be found in that wireless power transmission is AC and 
C.	Ochi does not expressly disclose the inverter has two modes that are controlled based on comparing the input voltage to a threshold.  

A.	Liu (fig 2; col. 4-5) discloses a power factor correction boosting circuit that includes a voltage detection circuit (114) that is configured to measure the input voltage to the power supply circuit and that a controller (28) configured to control a degree of boosting according to the input voltage measured (col. 5, lines 11-23).
Ochi and Liu are analogous because they are from the same field of endeavor, namely PFCs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ochi PFC to control the degree of boosting within the PFC according to the input voltage measurement, as taught by Liu.  The motivation for doing so would have been to regulate the output voltage of the PFC.  If the input voltage is too high, there is no need to boost it further with the PFC.
B.	Davis discloses a wireless power system, wherein a power receiving device (fig 2, item 230; par 34) includes:
a resonance circuit (par 34) including a receiving coil (235) receiving the power from the power transmission device and a resonance capacitor (236) resonating with the receiving coil according to the power from the power transmission device; and 
a rectifier (239) circuit configured to rectify the power outputted from the resonance circuit.  

The motivation for the rectifier is to charge the battery.  As discussed above, the Ochi wireless power transfer is AC power, while the battery requires DC power.  A rectifier is inherently present in Ochi.  This citation to Davis is to demonstrate the obviousness of using a rectifier, should the applicants contest the Ochi inherency interpretation. 
C.	Prabhala (fig 1B, 8; par 47, 88-94) disclose a non-contact power feeding device comprising a power transmission device (20) and a power receiving device (10), wherein the power transmission device includes a transmission coil (21), a power supply circuit that operates based on a full-bridge operation or a half-bridge operation including an inverter (24), and a control circuit (28), wherein the control causes the inverter to perform the full-bridge operation when the input voltage measured is less than a predetermined voltage, the predetermined voltage being set to a minimum value of an output voltage from a power source (not claimed) which supplies electric power as 
Prabhala discloses a controller that operates an inverter in either a full-bridge or half-bridge modes in response to comparing the measured input voltage to a threshold (step 100).  This threshold is interpreted as the “minimum value of an output voltage from a power source”.   The claim does not positively introduce this power source as a distinct claimed limitation.  The power source and its various voltage parameters are outside the scope of the claim.  Whatever value Prabhala sets for its threshold (step 100) is interpreted as being the minimum value of some undefined power source that could be used with the combination’s power feeder. 
The combination and Prabhala are analogous because they are from the same field of endeavor, namely inverters that feed a wireless power transmitter.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ochi inverter to have two modes, as taught by Prabhala.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  The skilled artisan would have been aware of the many different types of inverters. Prabhala demonstrates that the skilled artisan would have understood that there existed, at the time of the Applicants’ filing date, of an inverter with multiple modes.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Liu and Davis.

a power factor improvement circuit (204; par 23) configured to boost the input voltage and output DC power; 
a voltage converter (206; par 26) configured to boost or step down voltage of the DC power output from the power factor improvement circuit; 
an inverter (208) configured to convert the DC power output from the voltage converter into AC power; and 
a short circuit (210) configured to switch whether to short-circuit the voltage converter, and the control circuit controls the short circuit so as to switch whether to short-circuit the voltage converter according to the input voltage measured (par 28, 46; Liu discloses the use of the measured input voltage).  
Ochi discloses that the converter bypass is operated based on a desired DCDC voltage (par 28).  This means that the Ochi system knows if the voltage prior to the converter is desired or not.  Liu goes one step further and measures the voltage prior to the PFC.  At the time of the Applicants’ earliest filing date, it would have been obvious to modify the Ochi bypass control to be based on the Liu measured input voltage.  The measurements of voltage upstream of the bypass (before the converter, before the PFC) are all proportional and have a known mathematical relationship between them.  Selecting one of these known voltages is an obvious modification.  For example, if the Ochi PFC provides a boost of 5x, then voltage on the PFC input would be one fifth of the output voltage.  Since Ochi teaches knowing the PFC output voltage, the skilled 
Ochi discloses the voltage converter steps down the voltage of the DC power output from the power factor improvement circuit (par 26), the control circuit controls the short circuit so as to short-circuit the voltage converter when the input voltage measured is less than a predetermined voltage (par 46), and the control circuit controls the short circuit so as not to short-circuit the voltage converter when the input voltage measured is greater than or equal to the predetermined voltage (par 46).  
The combination teaches the measured input voltage (Liu fig 2).  Ochi teaches a measured voltage is compared to a predetermined voltage to determine the short circuit operating mode.  This mode determines if voltage bypasses the converter or not.   When the converter is bypassed, Ochi provides power directly from the power factor improvement circuit to the inverter.  Thus, the combination teaches “the predetermined voltage being set to a minimum value of an output voltage from a power source which supplies electric power as the input voltage to the power factor improvement circuit”.  
The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836